The Court was of opinion (nem. con.) that it was not necessary to bring suit against the maker of the note in order to create a right of action against the indorser. Kilty, C. J., said, “as it is in other cases.”
Crancii, J.,
said his opinion was made up on the ground that no case had yet been decided that an indorsed promissory note, payable to order, was not a negotiable note; or a bill of exchange ; and that he was of opinion that, upon such a note, no suit was necessary against the maker, in any ease, to support an action against the indorser.